United States Court of Appeals
                              For the First Circuit

No. 09-1629

                                   JASON CLEMENTS,

                                    Petitioner, Appellee,

                                             v.

                                  HAROLD W. CLARKE,

                                   Respondent, Appellant.



                                     ERRATA SHEET

      The opinion of the court issued on January 20, 2010, is amended as follows:

      On the cover sheet replace "Randal B. Ravitz" with "Randal E. Ravitz"
      On page 18, line 2, replace "appellant" with "appellee'